       Case 2:13-cr-00345-JAD-GWF Document 115 Filed 11/19/20 Page 1 of 1




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                  Case No. 2:13-cr-00345-JAD-GWF
 4
                 Plaintiff,                     ORDER
 5
           v.                                         ECF No. 114
 6
     TEVIN JEROME GREER,
 7
                 Defendant.
 8
 9
10         Based on the parties' stipulation and good cause appearing, IT IS
11   ORDERED that the hearing on a petition for revocation of supervised release
12   currently scheduled for Monday, November 23, 2020 at 10:00 a.m., be vacated and
13   continued to December 29, 2020, at 2:00 p.m.
14
        DATED this 19th day of November, 2020.
15
16                                         UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
